UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4163


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBBIE JOSHUA CONVERSE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:08-cr-00116-JRS-1)


Submitted:   August 26, 2014                 Decided:   September 9, 2014


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Robert J. Wagner, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.     Dana J.
Boente, United States Attorney, Michael R. Gill, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robbie Joshua Converse appeals the twenty-seven month

sentence      imposed        upon    revocation     of    his    term     of      supervised

release.        On     appeal,       Converse     argues    that       his       sentence   is

plainly    procedurally             unreasonable    because      the     district         court

failed     to    provide        an    adequate     explanation          for      its    chosen

sentence. *       The Government concedes that the district court’s

explanation was inadequate and that therefore the court erred,

but   argues         that     the    error   was    harmless.            We      have     fully

considered       the        Government’s     contentions         and    are       unable     to

conclude that the absence of any explanation whatsoever for the

court’s chosen sentence was harmless in this case.                               Accordingly,

we vacate the judgment and remand for resentencing.

              Procedural        sentencing       error,    including         a    failure    to

adequately explain the chosen sentence, is subject to review for

harmless error.             Lynn, 592 F.3d at 576.              “Under that standard,

the government may avoid reversal only if it demonstrates that

the error did not have a substantial and injurious effect or

influence       on    the     result,”    such     that    we    “can    say       with    fair

assurance that the district court’s explicit consideration of

      *
       Converse preserved his challenge to the adequacy of                                  the
district court’s explanation “[b]y drawing arguments from                                   [18
U.S.C.] § 3553 [(2012)] for a sentence different than the                                   one
ultimately imposed” by the district court.    United States                                  v.
Lynn, 592 F.3d 572, 578 (4th Cir. 2010).



                                             2
the defendant’s arguments would not have affected the sentence

imposed.”       United States v. Boulware, 604 F.3d 832, 838 (4th

Cir. 2010) (internal quotation marks and alterations omitted);

see United States v. Robinson, 460 F.3d 550, 557 (4th Cir. 2006)

(noting      that   government      bears       burden    to    establish         harmless

error).        Remand     is     appropriate       when        the    absence      of    an

explanation     prevents       us   from   “determin[ing]            why   the    district

court deemed the sentence it imposed appropriate” or “produce[s]

a record insufficient to permit even . . . routine review for

substantive reasonableness.”               Lynn, 592 F.3d at 582 (internal

quotation marks omitted).

              We find the Government’s arguments unavailing.                        First,

we conclude that the district court’s adoption of the parties’

requests for recommendations as to drug treatment and prison

location did not satisfy the court’s obligation to explain its

chosen sentence.        United States v. Thompson, 595 F.3d 544, 547

(4th Cir. 2010) (acknowledging that “in some cases, a district

court’s      reasons   for     imposing     a   within-range         sentence      may   be

clear from context,” but concluding that “those other statements

must actually relate to the imposed sentence, not some distinct,

penological or administrative question”).                        Nor does the fact

that   the    court    made    those   recommendations           mean      that   it    also

considered the parties’ arguments for variant sentences.



                                            3
            Second, and contrary to the Government’s suggestion,

our precedents make clear that district courts are not exempted

from the explanation requirement when they reject a motion for a

variant sentence         in    favor    of    a   sentence      within    the     advisory

policy statement range.           Rather, the Government’s and Converse’s

arguments “for imposing a different sentence than that set forth

in   the   advisory      Guidelines”         established     the    court’s       duty    to

“address    the   part[ies’]        arguments       and    explain       why    [it]     has

rejected those arguments.”               United States v. Carter, 564 F.3d

325, 328 (4th Cir. 2009).

            Third, we reject the Government’s contention that the

lack of complexity of the parties’ arguments and the apparent

egregiousness      of     Converse’s          violations     render       the     court’s

failure to offer any explanation at all for its chosen sentence

harmless.         Both        parties    thought      Converse’s          circumstances

sufficiently unique to urge upon the district court imposition

of a variant sentence from the advisory policy statement range.

Moreover, while the district court could have explained on the

record that it had considered and rejected Converse’s claims of

sincere remorse and specifically found that his violations were

egregious, it did not do so, and we decline to speculate on the

reasons     for   the     court’s       sentence.         Id.      at    329-30     (“[A]n

appellate     court      may      not    guess      at     the     district       court’s

rationale.”).

                                              4
            The       district     court’s         explanation         of   its    revocation

sentence need not have been extensive or exhaustive, but the

omission    of    any    statement       of     reasons    for     its       actions     cannot

suffice.     Accordingly,              being       mindful       that        a     sufficient

explanation      is     necessary       “to    promote     the     perception          of    fair

sentencing”      and     “to   allow      for        meaningful    appellate           review,”

Gall v. United States, 552 U.S. 38, 50 (2007), we vacate the

judgment    and       remand     for    resentencing.             In    so       ordering,    of

course, we express no view as to the substantive reasonableness

of the vacated sentence.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       this    court        and    argument     would         not   aid    the

decisional process.

                                                                  VACATED AND REMANDED




                                               5